ORDER

The present case concerns a minor sentenced to 40 days in the Hopi Jail for two counts of Sexual Conduct with a Minor in violation of Hopi Ordinance 21, Section 3.3.11 in October, 2000. The minor began to serve his jail sentence on April 19, 2001. On April 23, the minor filed a motion to set aside the disposition with the Children’s Court. On April 25, 2001, he filed a petition for a Writ of Habeas Corpus with this Court. The Writ alleged that the minor’s sentence would be served before the Children’s Court would have time to rule on the motion.
This Court heard oral arguments regarding this petition on May 3, 200.1. Because the alleged violations, including the minor being forced to sleep on the floor and the minor not being released to attend school, were not continuing, the matter was left to the Children’s Court for resolution at the motions hearing scheduled for May 9, 2001.
Petition for a Writ of Habeas Corpus is hereby DISMISSED.
IT IS SO ORDERED this 9th day of November, 2001.